Citation Nr: 1542841	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  09-36 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a bilateral hip disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty in the United States Marine Corps (USMC) from March 1984 to February 1995; in the United States Air Force (USAF) Reserve from January to December 2004; and in the USMC Reserve from March 2005 to June 2005. He also reportedly had periods of USAF and USMC Reserve service generally from December 2002 to August 2009. The Veteran was awarded the Purple Heart for his service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating action of the Department of Veterans Affairs Regional Office (RO) in Oakland, California. 


FINDING OF FACT

Resolving doubt in the Veteran's favor, degenerative joint disease of the bilateral hips is related to service.


CONCLUSION OF LAW

The criteria for establishing service connection for degenerative joint disease of the bilateral hips have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2014). Service connection generally requires evidence of (1) a current disability; (2) lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

Alternatively, there are other routes to service connection. Under 38 C.F.R. § 3.303(b), one method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease like arthritis (also known as degenerative joint disease). 38 C.F.R. § 3.309(a) (2014); see also Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013). Similarly, service connection for chronic diseases like arthritis may be established on a presumptive basis by showing that it manifested to a degree of 10 percent or more within one year from the date of separation from service, or in service and at any time thereafter. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a) (2014). Additionally, a presumption is afforded a veteran if he or she is shown to have engaged in combat with the enemy in active service. See 38 U.S.C.A. § 1154(b) (2014). 

Here, the Board finds that service connection is warranted for degenerative joint disease of the bilateral hips as found upon X-ray in April 2008. In several records the Veteran stated that he fell on a berm in service while running from enemy fire at night (see, for example, April 2008 VA examination report). September, October and December 2004 service treatment records note bilateral hip pain, though the December record also states it "resolved." While an August 2006 report of medical examination created for enlistment in the USMC Reserve states the clinical evaluation found lower extremities were normal with no defects, the Veteran explained in an April 2009 letter to the Medical Evaluation Board that at the time his hip pain and other problems were not so bothersome. As time went on he found he could no longer recover from physical training. 

The April 2008 VA examiner provided a negative opinion with respect to the etiology of a hip disorder, but that individual did not review the file or the Veteran's full contentions and that examination focused primarily on the Veteran's lumbar spine and neurological-related disabilities. 

Despite not listing hip pain on his October 2004 post-deployment medical evaluation, the Board finds the Veteran to be credible (and certainly competent) to relate what happened in service and to state that his symptoms have been continuous since that time. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition). Applying the combat presumption, the Board finds all elements necessary have been met and it is appropriate to grant service connection for bilateral hip degenerative joint disease. 38 U.S.C.A. § 1154(b); see also 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014) (explaining the benefit of the doubt rule). 


ORDER

Service connection for degenerative joint disease of the bilateral hips is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


